         Case 6:19-bk-12831-WJ Doc 29 Filed 06/27/19                                Entered 06/27/19 21:39:11                Desc
                             Imaged Certificate of Notice                           Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-12831-WJ
SANDRA IRENE WILLSON                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 25, 2019
                                      Form ID: van105                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 27, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: sandywillson@yahoo.com Jun 26 2019 03:59:56     SANDRA IRENE WILLSON,
                 22936 BROOKHOLLOW WAY,   MORENO VALLEY, CA 92557-1842
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 24, 2019 at the address(es) listed below:
              Kelsey X Luu   on behalf of Interested Party   Courtesy NEF Kelsey.Luu@mtglawfirm.com,
               Jenelly.Goldade@mtglawfirm.com;Kelsey.Luu@mtglawfirm.com
              Kelsey X Luu   on behalf of Creditor   Ditech Financial LLC, its successors and/or assigns
               Kelsey.Luu@mtglawfirm.com, Jenelly.Goldade@mtglawfirm.com;Kelsey.Luu@mtglawfirm.com
              Todd A. Frealy (TR)   taftrustee@lnbyb.com, taf@trustesolutions.net
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
                                                                                            TOTAL: 4
    Case 6:19-bk-12831-WJ Doc 29 Filed 06/27/19                                  Entered 06/27/19 21:39:11                 Desc
                        Imaged Certificate of Notice                             Page 2 of 4
FormCACB 105 (AO:finmgtnotice)
(10/05 Rev. 12/2015)
WARNING: YOU WILL NOT RECEIVE A DISCHARGE UNLESS YOU TAKE THE REQUIRED PERSONAL FINANCIAL
MANAGEMENT COURSE AFTER YOU FILE BANKRUPTCY AND YOUR COURSE PROVIDER FILE THE DEBTOR'S
CERTIFICATION OF COMPLETION OF THE COURSE OR YOU FILE OFFICIAL FORM 423 CERTIFYING THAT YOU
COMPLETED THIS COURSE.
ADVERTENCIA: NO RECIBIRÁ UNA DESCARGA DE BANCARROTA A MENOS QUE TOME EL CURSO REQUERIDO DE
ADMINISTRACIÓN DE FINANZAS PERSONALES DESPUES DE PRESENTAR SU BANCARROTA Y SU PROVEEDOR
ARCHIVE LA CERTIFICACIÓN DE FINALIZACIÓN DE CURSO O USTED PRESENTE EL FORMULARIO OFICIAL 423
CERTIFICANDO QUE HA CUMPLIDO CON ESTE CURSO.
                                          United States Bankruptcy Court
                                            Central District of California
                                          3420 Twelfth Street, Riverside, CA 92501−3819

                          NOTICE OF REQUIREMENT TO FILE A
                CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                  (Official Form 423)

   DEBTOR(S) INFORMATION:                                                              BANKRUPTCY NO.
   SANDRA IRENE WILLSON                                                                6:19−bk−12831−WJ
   SSN: xxx−xx−6277                                                                    CHAPTER 7
   EIN: N/A
   dba Willson Improvements
   22936 BROOKHOLLOW WAY
   MORENO VALLEY, CA 92557




Notice is given that, subject to limited exceptions, a debtor must complete an instructional course in personal financial
management in order to receive a discharge under chapter 7 (11 U.S.C. § 727). Pursuant to Rule 1007(b)(7) of the Rules of
Bankruptcy Procedure, the debtor must complete and file the Certification About a Financial Management Course (Official Form
423)* as described in 11 U.S.C. § 111 unless the course provider has already notified the court of the debtor's completion of the
course. To view a list of approved providers of Personal Financial Management Instructional Course, go to
http://www.justice.gov/ust/eo/bapcpa/ccde/cc_approved.htm.

Debtor(s) and/or debtor's attorney is/are notified that Official Form 423 must be filed by debtor before a discharge can be
entered unless the course provider has already notified the court of the debtor's completion of the course. Debtor and/or
debtor's attorney is notified that the debtor must file Official Form 423 within 60 days after the first date set for the meeting of
creditors under § 341 unless the course provider has already notified the court of the debtor's completion of the course. Failure
to file the certification will result in the case being closed without an entry of discharge. If the debtor subsequently files a Motion
to Reopen the Case to allow for the filing of the Official Form 423, the debtor must pay the full reopening fee due for filing the
motion.

This is not the same form as the Certificate of Credit Counseling that you may have filed at the beginning of your case. This is a
different form. A copy of the Official Form 423 is included with this notice. Additional copies of the Official Form 423 can be
obtained at www.cacb.uscourts.gov.


                                                                                   BY THE COURT,
Dated: June 25, 2019                                                               Kathleen J. Campbell
                                                                                   Clerk of Court

*NOTE: Official Form 423 (Certification About a Financial Management Course) must be filed by every individual debtor in a
chapter 7, chapter 11 in which § 1141(d)(3) applies, or chapter 13 case. If a joint petition is filed, each spouse must complete
and file a separate certification. See Fed.R.Bank.P.1007(b).

                                       THE OFFICIAL FORM 423 IS ATTACHED

(Form VAN−105 − defina) rev. 12/2015                                                                                          28 / AUT
Case 6:19-bk-12831-WJ Doc 29 Filed 06/27/19        Entered 06/27/19 21:39:11   Desc
                    Imaged Certificate of Notice   Page 3 of 4




                 THIS PAGE IS LEFT BLANK INTENTIONALLY
Case 6:19-bk-12831-WJ Doc 29 Filed 06/27/19        Entered 06/27/19 21:39:11   Desc
                    Imaged Certificate of Notice   Page 4 of 4
